Citation Nr: 1233214	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-28 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for lumbosacral strain before February 18, 2009, and a rating higher than 10 percent from February 18, 2009.  


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel










INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1974 to January 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).   

While on appeal in a rating decision in February 2010, the RO increased the rating to 10 percent from February 18, 2009.

In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A copy of the hearing transcript is in the record.  

In May 2011, the Board remanded the claim for further development.

In June 2012, the Board afforded the Veteran the opportunity for another hearing before the Board as the VLJ who conducted hearing in March 2011 retired. There is no record of response from the Veteran.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2012, the Veteran submitted additional evidence to the Board which directly relates to the claim on appeal and the specific reasons for the prior remand.  However, this evidence was not accompanied by a waiver of the right to have the RO initially consider the evidence. 

Pursuant to 38 C.F.R. § 20.1304, and in order to ensure procedural due process, the case is REMANDED for the following action:

Adjudicate the claim for increase, considering the additional evidence submitted in June 2012 after the supplemental statement of the case was issued in May 2012.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

[Note.  The copy of the last supplemental statement of the case was returned to VA as not deliverable as addressed and unable to forward.  Since then, the Veteran did provided a phone number when he faxed the additional 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


